BLEASE, Acting P. J.
I concur in the judgment and in the opinion, except as to the cross-appeal. I would uphold the primacy of Civil Code section 1431.2 over Family Code section 783, not by reason of the special over the general rule, but because section 1431.2, as the product of an initiative, is the superior law and prevails thereby over any conflict between it and section 783. (Cf. American Lung Assn. v. Wilson (1996) 51 Cal.App.4th 743, 752 [59 Cal.Rptr.2d 428] (cone. opn. of Blease, Acting P. J., with Scotland, J., cone, therein.))
On July 2, 2001, the opinion was modified to read as printed above. The petition of appellant Kmart Corporation for review by the Supreme Court was denied September 19, 2001. Chin, J., did not participate therein.